
	
		I
		112th CONGRESS
		2d Session
		H. R. 5365
		IN THE HOUSE OF REPRESENTATIVES
		
			May 7, 2012
			Mr. Duncan of South
			 Carolina introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To reduce temporarily the rate of duty on certain
		  machinery for molding unvulcanized rubber for tires.
	
	
		1.Certain machinery for molding
			 unvulcanized rubber for tires
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Numerically controlled machinery for molding or otherwise
						forming uncured, unvulcanized rubber to be used in production of radial tires,
						the foregoing not containing in a single housing both components for processing
						rubber, assembling tire components, and for curing green tires of subheading
						4011.10.10 designed for use on motor cars (including stations wagons), such
						tires with rim diameters measuring 38.10 cm or more but not greater than 50.8
						cm, and tires of subheading 4011.20.10 designed for use on on-highway light
						trucks, and parts thereof (provided for in subheading 8477.20.00)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to articles
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
